Citation Nr: 0918787	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
wound.

3.  Entitlement to service connection for residuals of a 
buttocks wound.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, and Appellant's Son



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945, including combat service during World War II, 
and his decorations include the Combat Infantryman Badge and 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2008, the Veteran, the Veteran's spouse, and the 
Veteran's son testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

This case was previously before the Board in December 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is not diagnosed with PTSD.

2.  There is no competent medical evidence associating any 
PTSD with the veteran's active service.

3.  The veteran is not diagnosed with any residuals of a head 
wound.

4.  There is no competent medical evidence associating any 
residuals of a head wound with the veteran's active service.

5.  The veteran is not diagnosed with any residuals of a 
buttocks wound.

6.  There is no competent medical evidence associating any 
residuals of a buttocks wound with the veteran's active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  Residuals of a head wound were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

3.  Residuals of a buttocks wound were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2006 and May 2006 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Acting Veterans Law Judge.  The appellant was 
afforded a VA medical examination in October 2006 in regard 
to his claim of entitlement to service connection for PTSD.

The Board acknowledges that the Veteran has not been afforded 
VA medical examinations in regard to his claims of 
entitlement to service connection for residuals of a head 
wound and buttocks wound.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the Veteran has not been 
diagnosed with any residuals of either a head wound or 
buttocks wound, and, as such, the Board finds it unnecessary 
to afford the Veteran a medical examination.

In addition, pursuant to the Board's December 2008 remand, 
the Veteran was scheduled for a VA medical examination in 
January 2009.  However, the Veteran failed to appear and has 
not provided any good cause regarding his failure to appeal.  
As such, the Board finds that there has been substantial 
compliance with the Board's December 2008 remand and that it 
is appropriate to proceed with adjudication of the Veteran's 
claims.  See 38 C.F.R. § 3.655; Dyment v. West, 13 Vet. App. 
141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the Veteran's service treatment records 
are missing, and his personnel records appear to be 
incomplete.  Searches at the National Military Personnel 
Records Center (NPRC) indicated that the Veteran's records 
were not found and were presumably lost in a fire in 1973.  
The Board realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Pursuant to the Board's December 2008 remand, the Veteran was 
scheduled for another VA C&P examination in January 2009.  
The Veteran was notified of the scheduled examination however 
he failed to appear.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. 38 C.F.R. § 3.655(a).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).

In this case, the Veteran has not submitted good cause as to 
why he failed to report for the scheduled examination.  As 
such, the Board will proceed to adjudicate the Veteran's 
claims of entitlement to service connection.

A.  Posttraumatic Stress Disorder

The Veteran seeks entitlement to service connection for PTSD.  
The Veteran contends that he has PTSD as a result of being 
wounded in the head and buttocks.

In addition to the general criteria for service connection, 
noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis 
must comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV)); 
credible supporting evidence that the claimed in-service 
stressor occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the Veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that the Veteran did engage in combat, but that the 
alleged stressor is not combat related, the Veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Veteran's post-service treatment records do not reveal 
any diagnosis of PTSD or any other psychiatric condition.

In October 2006 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination regarding his claim of 
entitlement to service connection for PTSD.  The Veteran 
reported having seen fellow soldiers killed and to have been 
wounded in the head and buttocks.  The Veteran was noted to 
have been awarded the Combat Infantryman Badge and the Purple 
Heart Medal.  After examination, the examiner did not 
diagnose the Veteran with PTSD or any other psychiatric 
condition.  The examiner indicated that test results did not 
reveal any significant symptoms of PTSD to warrant a clinical 
diagnosis.

As discussed above, the Veteran failed to appear for a 
January 2009 VA C&P examination after being notified and has 
not provided good cause for his failure to appear.  
Therefore, the Board will proceed to adjudicate this issue.

In light of the evidence, the Board finds that entitlement to 
service connection for PTSD is not warranted.  The Board 
acknowledges that the Veteran was awarded the Combat 
Infantryman Badge and the Purple Heart Medal and finds that 
the Veteran's reports of sustaining a head wound and buttock 
wound are consistent with his combat service during World War 
II.  The Board further acknowledges that the Veteran's 
reports of having seen fellow soldiers killed while in 
service is consistent with the circumstances of the Veteran's 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, 
the Veteran's post-service treatment records do not reveal 
any diagnosis of PTSD or any indication that any PTSD present 
is related to the Veteran's experiences in active service.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As there is no evidence that the 
Veteran has ever been diagnosed with PTSD, the claim of 
entitlement to service connection for PTSD must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a Head Wound

The Veteran seeks entitlement to service connection for 
residuals of a head wound.

As noted above, the Veteran has been awarded the Purple Heart 
Medal as well as the Combat Infantryman Badge.  In addition, 
the Board acknowledges that the Veteran's service treatment 
records are unavailable and, therefore, VA has a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  The 
Board finds that the Veteran's report of suffering a head 
wound in service is consistent with the circumstances of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b).

The Veteran's post-service treatment records do not reveal 
any diagnosis of any residuals of a head wound.

Pursuant to the Board's December 2008 remand, the Veteran was 
scheduled for another VA C&P examination in January 2009.  
The Veteran was notified of the scheduled examination however 
he failed to appear.

As discussed above, the Veteran failed to appear for a 
January 2009 VA C&P examination after being notified and has 
not provided good cause for his failure to appear.  
Therefore, the Board will proceed to adjudicate this issue.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of a head wound is not 
warranted.  The Board acknowledges that the Veteran's report 
of suffering a head wound in service is consistent with his 
circumstances of his service.  However, the Board notes that 
there is no competent post-service medical evidence revealing 
any residuals of a head wound.  As noted above, congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the Veteran has not been diagnosed with any 
residuals of a head wound, the claim of entitlement to 
service connection for residuals of a head wound must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a head wound, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



C.  Residuals of a Buttocks Wound

The Veteran seeks entitlement to service connection for 
residuals of a buttocks wound.

As noted above, the Veteran has been awarded the Purple Heart 
Medal as well as the Combat Infantryman Badge.  In addition, 
the Board acknowledges that the Veteran's service treatment 
records are unavailable and, therefore, VA has a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  The 
Board finds that the Veteran's report of suffering a buttocks 
wound in service is consistent with the circumstances of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b).

The Veteran's post-service treatment records do not reveal 
any diagnosis of any residuals of a buttocks wound.

Pursuant to the Board's December 2008 remand, the Veteran was 
scheduled for another VA C&P examination in January 2009.  
The Veteran was notified of the scheduled examination however 
he failed to appear.

As discussed above, the Veteran failed to appear for a 
January 2009 VA C&P examination after being notified and has 
not provided good cause for his failure to appear.  
Therefore, the Board will proceed to adjudicate this issue.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of a buttocks wound is not 
warranted.  The Board acknowledges that the Veteran's report 
of suffering a buttocks wound in service is consistent with 
his circumstances of his service.  However, the Board notes 
that there is no competent post-service medical evidence 
revealing any residuals of a buttocks wound.  As noted above, 
congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the Veteran has not been diagnosed 
with any residuals of a buttocks wound, the claim of 
entitlement to service connection for residuals of a buttocks 
wound must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a buttocks wound, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for residuals of a head 
wound is denied.

Entitlement to service connection for residuals of a buttocks 
wound is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


